DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of June 6, 2022.

Claims 3-5, 7, and 13-20 have been cancelled.

Claims 21-23 have been added.

Applicant’s amendment to claim 1 overcomes the previously presented 35 USC 103 rejections thereof.

Applicant’s cancellation of claims 13 and 16 overcomes the previously presented 35 USC 103 rejections thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 8-12, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  The amended “cylindrical steel pipe” portion of the claim is considered generally confusing for the reasons set forth below.

“a cylindrical steel pipe having an outside diameter and an anti-vibration sub length shorter than the drill pipe segment length and less than 10 feet, the cylindrical steel pipe having a body portion having an outside diameter smaller than the outside diameter of the cylindrical steel pipe and having a plurality of axially spaced annular rings formed of the same piece1 and extending outwardly from the outside diameter of the body portion which are configured to transmit axial thrust loads2 generated by the bottom hole assembly while drilling through the annular rings and body portion to mandrel sections located on either end of the body portion3;”

While it is understood that the annular rings are “formed of the same piece” as something, the claim fails to indicate what the rings are formed of the same piece with.  For the purposes of examination it is assumed that the annular rings are formed of the same piece with the body portion of the steel pipe.
The phrase “which are configured to transmit axial thrust loads” does not indicate what is transmitting the axial thrust loads.  For the purposes of examination it is assumed that it is the annular rings transmitting the loads.
The phrase “while drilling through the annular rings…” reads as though the annular rings and body portion are being drilled through.  Correction is required.

The above portion of claim 1 is being read as the following for the purposes of examination.

--a cylindrical steel pipe having an outside diameter and an anti-vibration sub length shorter than the drill pipe segment length and less than 10 feet, the cylindrical steel pipe comprising: 
a first mandrel section at a first end of the cylindrical steel pipe; 
a second mandrel section at a second end of the cylindrical steel pipe; and
a body portion located between the first and second mandrel sections, the body portion having an outside diameter smaller than the outside diameter of the mandrel sections and a plurality of axially spaced annular rings extending outwardly from the outside diameter of the body portion, 
wherein the plurality of rings and body portion are formed of the same piece, and
wherein the plurality of annular rings are configured to transmit axial thrust loads generated by the bottom hole assembly while drilling, the axial thrust loads being transmitted through the annular rings and body portion to the first and second mandrel sections;--

Regarding claim 8:  As claim 1 has been amended to require that the “protector sleeve” include “an inner soft layer” it is unclear if “soft elastomeric inner layer” of claim 8 is the same inner layer of claim 1 or a different layer.  For the purposes of examination these are being treated as the same layer.

Regarding claims 2, 6, 9-12, and 21-23:  These claims are rejected due to their dependence on claim 1. 

Allowable Subject Matter
Claims 1, 2, 6, 8-12, and 21-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:  The prior art of record fails to disclose a cylindrical pipe that includes a body portion having a smaller outer diameter than the remainder of the cylindrical pipe and a plurality of axially spaced annular rings extending from the body portion, wherein the annular rings and the body portion are formed from the same piece of material as recited in the claimed combination.

Regarding claims 2, 6, 8-12, and 21-23:  These claims are considered allowable due to their dependence on claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
6/8/2022